Name: Council Regulation (EEC) No 859/81 of 1 April 1981 fixing the flat-rate production aid and the guide price for dried fodder for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/20 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 859/81 of 1 April 1981 fixing the flat-rate production aid and the guide price for dried fodder for the 1981 /82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be : (a) for the products referred to in Article 1 (a) of that Regulation : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1 1 17/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by the 1979 Act of Accession , and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ),  for Greece : 2-68 ECU per tonne ,  for the other Member States : 13-41 ECU per tonne ; (b) for the products referred to in Article 1 (b) and (c) of that Regulation : for all Member States : 7 03 ECU per tonne . Article 2 For the 1981 /82 marketing year, the guide price for the products referred to in Article 1 (b), first indent, of Regulation (EEC) No 1117/78 shall be :  for Greece : 140-93 ECU per tonne, Having regard to the opinion of the Economic and Social Committee (3 ), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas, under Article 4 of the same Regulation , a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas , in view of the characteristics of the market in question , the percentage should be set at 80 % for the products referred to in Article 1 (b), first indent, and (c ) of Regulation (EEC) No 1117/78 and at 45 % for the products referred to in Article 1 (b), second indent, of that Regulation ; Whereas Article 104 of the 1979 Act of Accession esta ­ blished the criteria for fixing the flat-rate aid and guide price applicable in Greece,  for the other Member States : 148-08 ECU per tonne . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18 % of the dry weight . Article 3 (&gt;) OJ No L 142, 30 . 5 . 1978 , p . 1 . For the 1981 /82 marketing year, the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  80 % for the products referred to in Article 1 (b), first indent, and (c) of that Regulation , and ( 2 ) Opinion delivered on 26 March 1981 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). 4 . 4 . 81 Official Journal of the European Communities No L 90/21 It shall apply :  45 % for the products referred to in Article 1 (b), second indent, of that Regulation . Article 4  as from 1 July 1981 as regards the products referred to in Article 1 (a) of Regulation (EEC) No 1117/78 , and  as from 1 April 1981 as regards the products referred to in Article 1 (b) and (c) of that Regula ­ tion . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1981 . For the Council The President G. BRAKS